Opinion bjr
Cline, J.
It appeared that the paper hat bodies in question are imported from Japan; that 10 dozen hats were nested together, loosely wrapped in flimsy paper and packed in cotton bags which were in wooden cases; that the cases were marked but the hats, the paper, and the cotton bags bore no marks showing the country of origin of the hats. It was held that the flimsy papers loosely wrapped around the bundles of hats were not the immediate containers,but that the cotton bags were, under the rule adopted in Abstracts 40520 and 39517. As the cotton bags were not marked to indicate the country of origin of the articles the protest was overruled, on the authority of Givaudan v. United States (22 C. C. P. A. 115, T. D. 47104).